Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on August 12, 2022 is acknowledged.
Claims 1-20 are pending in this application.


Restriction
Applicant’s election of Group 1 (claims 1-8) and the election of SEQ ID NO: 15 as the extracellular domain and SEQ ID NO: 16 as the transmembrane domain in the reply filed on August 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 9-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), se being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the polypeptide comprising SEQ ID NO: 15 and SEQ ID NO: 16, and prior art was found on instant SEQ ID NO: 14 (instant SEQ ID NO: 14 comprises instant SEQ ID NO: 15 and SEQ ID NO: 16 and SEQ ID NO: 6). Claims 1-8 are examined on the merits in this office action.



Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant’s cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claims 1-4 are objected to for the following: claims 1-4 contain acronyms, for example, TGF-, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., transforming growth factor-beta (TGF-). The abbreviations can be used thereafter.


Rejections
35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 3 recites, “…wherein the TMD is selected from TGF-RI, TGF-RII…or mutants of any of the foregoing.” The metes and bounds of the claim is unclear because the claim recites the phrase “selected from”, however, is missing the phrase “group consisting of”. Because the phrase “selected from the group consisting of” is not recited in the claim, the claim comprises more than what is recited in the claim. Therefore, the metes and bounds of the claim is unclear. Applicant can overcome this rejection by amending the claim to recite, “…wherein the TMD is selected from the group consisting of TGF-RI, TGF-RII…[[or]]and mutants thereof.”


35 U.S.C. 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedi et al (US Patent No. 8993524).
12.	Bedi et al teach a protein sequence comprising instant SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 4 (see SEQ ID NO: 83). The SEQ ID NO: 83 of Bedi et al comprises instant SEQ ID NO: 14 (see residues 1-194). Instant SEQ ID NO: 15 is at positions 23-159 of SEQ ID NO: 83, instant SEQ ID NO: 16 is positions 160-189 of SEQ ID NO: 83, and instant SEQ ID NO: 6 is positions 190-194 of SEQ ID NO: 83. Since Bedi et al teach a protein comprising instant SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 4, and instant SEQ ID NO: 14 = SEQ ID NO: 15 + SEQ ID NO: 16 + SEQ ID NO: 6, SEQ ID NO: 83 of Bedi et al meets the limitation of instant claims 1-8. In regards to claim 8, the SEQ ID NO: 83 of Bedi et al would inherently have the same functionality and activity as the polypeptide recited in the claim. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components, the reference anticipates instant claims 1-8.

13.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli reference (WO 2018/044866, filed with IDS).
14.	Adusumilli reference teaches the TGF receptor DN form that can comprise the extracellular domain, or a ligand binding portion thereof, of TGF receptor, for example, amino acids 23 to 191 corresponding to the extracellular domain of TGF receptor (GenBank NP_001020018.1, SEQ ID NO: 27) (see paragraph [00187], page 81). Adusumilli reference teaches an immunostimulatory cell that recombinantly expresses (a) a chimeric antigen receptor (CAR), and (b) a dominant negative form of an inhibitor of a cell-mediated immune response of the immunostimulatory cell (e.g., transforming growth factor b (TGF-) receptor…in a particular embodiment, the immune checkpoint inhibitor is PD-1 (see paragraphs [00022] and [00042]). In regards to claim 8, the recombinant polypeptide of Adusumilli reference would inherently have the same functionality and activity as the polypeptide recited in the claim. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since Adusumilli reference teaches ALL of the active components, i.e., extracellular domain and transmembrane domain from TGF-, the reference anticipates instant claims 1-3 and 8. 

35 U.S.C. 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


16.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1-7 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 1-194 for instant SEQ ID NO: 14, residues 23-159 for instant SEQ ID NO: 15, residues 160-189 for instant SEQ ID NO: 16, and residues 190-194 for instant SEQ ID NO: 6 of the naturally occurring protein, as evidenced by UniProt A0A213SZG2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (hereafter “2019 PEG”).
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A213SZG2 (see amino acids 1-194, enclosed), instant SEQ ID NOs: 14-16 and 6 are fragments of a naturally occurring protein isolated from Pan troglodytes (Chimpanzee). Residues 1-194 corresponds to instant SEQ ID NO: 14, residues 23-159 corresponds to instant SEQ ID NO: 15, residues 160-189 corresponds to instant SEQ ID NO: 16, and residues 190-194 corresponds to instant SEQ ID NO: 6.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 1-7 do not qualify as eligible subject matter.
Please see MPEP 2106. 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654